t c summary opinion united_states tax_court mayer weinberger and sarah weinberger petitioners v commissioner of internal revenue respondent docket no 23544-10s filed date ronald jay cohen for petitioners rose e gole and michael j de matos for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in additions to tax on and accuracy- related penalties with respect to petitioners’ federal income taxes as follows year deficiency addition_to_tax sec_6651 accuracy-related_penalty sec_6662 dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after concessions by respondent the issues now before the court are as follows whether petitioners received earned_income in the amounts reported for each year in issue for purposes of the additional_child_tax_credit whether petitioners are entitled to the dependent_care_credit for each year in issue unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioners are entitled to six child dependency_exemption deductions and the child_tax_credit for each year in issue whether petitioners are liable for the addition_to_tax under sec_6651 for failure to timely file their federal_income_tax returns for and and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations with respect to each year in issue background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in antwerp belgium when the petition was filed mayer weinberger and sarah weinberger were married in and have lived together in antwerp belgium at all times relevant thereafter sometime after their marriage mr weinberger began attending a jewish school in antwerp called the friends of satmar kollel antwerp ltd satmar satmar is an institution where married jewish men engage in the full-time advanced study of the torah the talmud and the laws of jewish life although some remain for longer periods students at satmar typically study for two or three years satmar students generally receive a stipend from the school to defray living_expenses mr weinberger received such a stipend while he was a full-time_student at satmar after four years of study at satmar mr weinberger was hired by the principal of the school to conduct lectures for the students regarding a variety of religious subjects involving the jewish tradition during the years in issue mr weinberger continued to teach and he received payments from satmar for each lecture he gave at the school in addition mr weinberger spent his free time engaged in rabbinical studies and became a rabbi shortly before trial meanwhile mrs weinberger worked in antwerp as a teacher at an all-female school called bais rachel also during the years in issue petitioners had six dependent_children who were united_states citizens and who lived with petitioners in belgium petitioners paid a child care center at bais rachel to care for their young children while petitioners were teaching and lecturing at their respective schools petitioners filed joint u s federal_income_tax returns tax returns for and on june august august and date and date respectively on each of those tax returns petitioner sec_3 petitioners also filed belgian income_tax returns for the years in issue reported dollar_figure of wages and claimed inter alia the additional_child_tax_credit and the dependent_care_credit respondent subsequently issued notices of deficiency in which he determined that the amounts reported as wage income on petitioners’ tax returns for the years in issue should be reclassified as other income because petitioners allegedly failed to substantiate that the income constituted earned_income within the meaning of sec_32 see discussion infra furthermore respondent disallowed inter alia the additional child tax_credits and dependent care credits claimed by petitioners discussion4 a burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any credit claimed rule a 308_us_488 292_us_435 89_tc_816 the united_states and the kingdom of belgium signed a tax_treaty in convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income u s -belg date u s t which was in force from date through date at which time the current treaty convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income u s -belg date tax_treaties cch para big_number came into force because the united_states taxes its citizens on their worldwide income a saving clause is included in both tax_treaties which reserves the right of the united_states to tax its citizens on the basis of the internal_revenue_code notwithstanding the treaty provisions see 74_tc_406 while both treaties provide certain exceptions to the saving clause none are relevant here furthermore the two treaties have no bearing on any of the issues for decision as presented by the parties in this case and the existence of the treaties is noted here simply for purposes of completeness under sec_7491 the burden_of_proof with respect to any factual issue may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence bearing on that issue that is relevant to ascertaining the taxpayer’s liability however sec_7491 applies only if inter alia the taxpayer has complied with the substantiation and recordkeeping requirements of the internal_revenue_code see sec_7491 and b as discussed below petitioners failed to fully substantiate their income and expenses and did not maintain appropriate records accordingly the burden_of_proof remains on petitioners see rule a welch v helvering u s pincite b additional_child_tax_credit sec_24 allows eligible taxpayers a credit for each qualifying_child sec_24 provides that a portion of the credit may be refundable which portion is commonly referred to as the additional_child_tax_credit to be eligible for the additional_child_tax_credit in any given year a taxpayer must have received earned_income within the meaning of sec_32 see sec_24 see also heilman v commissioner tcmemo_2011_210 petitioners contend that the amounts mr weinberger received from satmar respondent concedes that all six of petitioners’ children claimed on their returns are qualifying children for purposes of the child_tax_credit and the additional_child_tax_credit represent wages paid for his services as a lecturer and thus constitute earned_income respondent argues however that the amounts received by mr weinberger represent educational grants and do not constitute earned_income under sec_32 respondent also argues that petitioners failed to substantiate the amounts reported as wages on their tax returns we hold that the amounts received by petitioners as substantiated by the record and discussed infra constitute earned_income within the meaning of sec_32 earned_income the term earned_income includes wages salaries tips and other employee compensation but only if the amounts of those items are includible in gross_income sec_32 at some point shortly after petitioners were married in mr weinberger became a full-time_student at satmar and received funds from the school to help defray living_expenses upon completing four years of study however he was hired by satmar as a lecturer and he continued to be employed by satmar as a lecturer during the years in issue although the notices of deficiency reclassified all of petitioners’ income the record demonstrates that mrs weinberger received earned_income from bais rachel in exchange for her services as a teacher it appears that respondent no longer contends otherwise accordingly we focus on the amounts received by mr weinberger during the years in issue on the whole the record demonstrates that mr weinberger was hired to lecture and that he was compensated for each lecture given admittedly mr weinberger spent time studying to become a rabbi during the years in issue but his rabbinical studies were conducted during his personal time although mr weinberger occasionally studied to prepare for his lectures the payments he received for each lecture were not educational grants but payments for his services at trial mr weinberger introduced monthly payment reports provided by satmar payment reports and a spreadsheet maintained by satmar spreadsheet that detail each lecture he performed for the school during the years in issue each payment report describes inter alia the nature of the lesson he taught and the number of days he lectured on a particular subject during the month the payment reports also clearly list the corresponding amount_paid to mr weinberger for each lecture in sum and on the basis of the entire record we are satisfied that mr weinberger was paid to provide services to satmar as a lecturer during the years in issue and that the payments he received from satmar in those years represented earned_income within the meaning of sec_32 therefore petitioners are entitled to claim the additional_child_tax_credit to the extent they have substantiated the amounts of earned_income they received during each year in issue see eg sec_6001 sec_1_6001-1 income_tax regs substantiated earned_income respondent argues in the alternative that petitioners failed to fully substantiate the amounts reported as earned_income on their tax returns in that regard and to the extent specified below we agree with respondent the payment reports from satmar list the amount mr weinberger received for each lecture beginning with late date and ending in the first quarter of the spreadsheet from satmar reconciles with those payment reports during the aforementioned period in addition the spreadsheet includes payments mr weinberger received during the final three quarters of and the first quarter of the payment reports and spreadsheet however do not show any payments for the period january through date or any payments during the final three quarters of missing periods although mr weinberger contends that he received payments from satmar for his lectures during the missing periods there is no documentary_evidence in the record to support such a claim in this regard the court is not required to accept the self-serving testimony of petitioner as gospel 87_tc_74 without further documentary_evidence we are unwilling to conclude that mr weinberger received any amount of income beyond what is shown on the payment reports and spreadsheet with respect to the earned_income received by mrs weinberger as a teacher at bais rachel petitioners likewise failed to substantiate the full amounts reported on their tax returns for the years in issue petitioners have proven however that mrs weinberger received earned_income during those years in amounts that coincide with the amounts reported on her pay stub for and petitioners’ belgian income_tax returns therefore we conclude that petitioners received the following aggregate amounts of earned_income tax_year mayer weinberger sarah weinberger total dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number overall petitioners failed to maintain complete records of their income and provided insufficient evidence to substantiate the full amounts claimed on their tax all income and expense amounts have been converted from euro to u s dollars using the conversion rates in the parties’ stipulation of facts and have been rounded to the nearest dollar returns accordingly we are unwilling to conclude that petitioners received any earned_income beyond the amounts enumerated above c dependent_care_credit general requirements sec_21 allows a credit for a percentage of employment-related_expenses paid employment-related_expenses include expenses paid for the care of a qualifying_individual that enable the taxpayer to be gainfully_employed sec_21 the term qualifying_individual includes a dependent as defined in sec_152 of the taxpayer who has yet to reach years of age sec_21 in the notices of deficiency respondent disallowed the dependent_care_credit claimed by petitioners each year because they allegedly failed to establish that their children were qualifying individuals pursuant to sec_21 respondent has since conceded that petitioners are entitled to dependency_exemption deductions with respect to each child claimed as a qualifying_individual for purposes of the the amount of employment-related_expenses that may be claimed for purposes of the dependent_care_credit in any given tax_year is limited to the earned_income of the lower earning spouse for that year sec_21 because we hold that both petitioners received earned_income during each year in issue further substantive discussion of earned_income in the dependent_care_credit context is unnecessary dependent_care_credit furthermore the record indicates that those dependent_children were under the age of during the years in issue and it appears respondent does not contend otherwise therefore we conclude that petitioners’ dependent_children are qualifying individuals within the meaning of sec_21 furthermore petitioners have demonstrated that they were both employed during the years in issue and their employment made it necessary for them to pay child care expenses for their qualifying children thus on the basis of the entire record we hold that petitioners are entitled to the dependent_care_credit with respect to the substantiated amounts of expenses they paid for the care of their qualifying children see eg sec_6001 sec_1_6001-1 income_tax regs substantiated employment-related_expenses petitioners provided sufficient documentary_evidence to substantiate a portion of the employment-related_expenses they paid during each year on the basis of that documentation we are satisfied that petitioners paid the following amounts of employment-related_expenses in regard to their qualifying children for each respective year in issue amount of expenses dollar_figure big_number big_number big_number big_number year as a general_rule if in the absence of required records a taxpayer provides sufficient evidence that the taxpayer has paid an expense but the taxpayer is unable to adequately substantiate the amount the court may estimate the amount of such expense 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir although mr weinberger claimed he and his wife paid employment-related_expenses beyond the amounts they were able to adequately substantiate they provided no documentary_evidence of further payments and no basis upon which a greater allowance may be justified accordingly we are unwilling to conclude that petitioners paid employment-related_expenses beyond the substantiated amounts listed above d additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof that the return is late not to exceed in the aggregate sec_7491 generally provides that the commissioner bears the burden of production with respect to the liability of an individual for any penalty or addition_to_tax the commissioner may meet his burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 respondent has proven and has therefore discharged his burden of production under sec_7491 that petitioners’ and tax returns were not received and filed by their respective due dates a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir aff’g tcmemo_1995_547 a showing of reasonable_cause requires a taxpayer to show that he or she exercised ordinary business care and prudence petitioners timely filed their tax_return but was nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs petitioners have failed to offer persuasive evidence to establish that the late filing of their and returns was due to reasonable_cause as for example the fact that they worked long hours and cared for many children is insufficient to relieve them from liability under sec_6651 see howe v commissioner tcmemo_2000_291 accordingly we hold that petitioners are liable for the addition_to_tax under sec_6651 for and to the extent applicable as a result of the parties’ computations under rule e accuracy-related_penalties sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs as a general_rule the duty_of filing accurate tax returns cannot be avoided by placing responsibility on an agent see 88_tc_654 63_tc_149 however a taxpayer may avoid the accuracy-related_penalty by showing that his or her reliance on the advice of a professional such as a commercial tax_return_preparer was reasonable and in good_faith sec_1_6664-4 income_tax regs specifically the taxpayer must establish that the preparer was a competent professional the taxpayer provided accurate and necessary information to the preparer and the taxpayer actually relied in good_faith on the preparer’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir 70_tc_158 blind reliance on a tax_return_preparer however is not a defense rather the taxpayer is generally required to review the tax_return before signing and filing it bronson v commissioner tcmemo_2002_260 osborne v commissioner tcmemo_2002_11 bilzerian v commissioner tcmemo_2001_187 the record establishes that petitioners failed to maintain adequate_records and properly substantiate their income and expenses see sec_7491 sec_1 b income_tax regs thus we turn to whether petitioners acted with reasonable_cause and in good_faith mr weinberger had little to say at trial with respect to petitioners’ failure to maintain records and substantiate their income and child care expenses and mrs weinberger did not testify mr weinberger simply explained that his wife was responsible for the couple’s united_states and belgian tax reporting in that respect he testified albeit vaguely that his wife consulted a commercial tax_return_preparer based in israel called u s benefits group u s benefits which allegedly prepared the couple’s tax returns for the years in issue each of petitioners’ tax returns for those years however includes the typewritten statement self-prepared and was not signed by a tax_return_preparer moreover there is no documentary_evidence in the record to suggest that petitioners relied on a tax_return_preparer named u s benefits or any_tax return preparer for that matter even if we assume arguendo that petitioners hired a commercial tax_return_preparer there is no evidence that the preparer was a competent professional that complete and correct information was given to the preparer or that petitioners reviewed their returns for accuracy mr weinberger demonstrated at trial that he had little knowledge regarding whether complete and accurate documents were provided to u s benefits and was unfamiliar with the tax returns themselves furthermore petitioners never called their alleged tax_return_preparer as a witness see 6_tc_1158 aff’d 162_f2d_513 10th cir mr weinberger testified that he and his wife no longer seek the services of u s benefits and have become skeptical of the company’s business practicesdollar_figure if they did in fact hire u s benefits to prepare their tax returns we question whether petitioners did so in good_faith moreover regardless of whether they hired u s benefits or not we are skeptical whether petitioners performed even a cursory although not entirely clear from the record it appears that u s benefits promised its clients refundable tax_credits from the u s government and charged a commission on any refund its clients received review of their tax returns to confirm the accuracy of the information reported therein in sum petitioners have not met their burden of persuasion with respect to reasonable_cause and good_faith see higbee v commissioner t c pincite- accordingly petitioners are liable for the accuracy-related_penalty under sec_6662 for each year in issue to the extent the penalties are applicable as a result of the parties’ computations under rule conclusion we have considered all of the arguments advanced by the parties and to the extent not addressed herein we conclude that those arguments are irrelevant moot or meritless to give effect to the foregoing decision will be entered under rule
